136 F.3d 1360
Jack KEVORKIAN, M.D.;  John Doe, Plaintiffs-Appellees,v.Dixon ARNETT, as Executive Director of the Medical Board ofCalifornia, and the Medical Board of California, Defendants,andDaniel E. Lungren, Attorney General of the State ofCalifornia, Defendant-Appellant.
No. 96-56405.
United States Court of Appeals,Ninth Circuit.
Submitted Feb. 5, 1998.*Decided Feb. 27, 1998.Order Filed March 31, 1998.As Amended on Denial of Rehearing March 31, 1998.

Thomas S. Lazar, Deputy Attorney General, San Diego, California, for defendant-appellant.
Mark E. Field, Long Beach, California, for plaintiffs-appellees.
Appeal from the United States District Court for the Central District of California;  Consuelo B. Marshall, District Judge, Presiding.  D.C. No. CV-94-06089 CBM (Kx).
Before:  FLETCHER, MAGILL,** and T.G. NELSON, Circuit Judges.

ORDER

1
In light of the Supreme Court decisions in Vacco v. Quill, --- U.S. ----, 117 S.Ct. 2293, 138 L.Ed.2d 834 (1997), and Washington v. Glucksberg, --- U.S. ----, 117 S.Ct. 2258, 138 L.Ed.2d 772 (1997) decided subsequent to the district court opinion, we vacate the district court's opinion and judgment and dismiss the appeal.



*
 The panel unanimously finds this case suitable for the decision without oral argument.  Fed. R. App.  P. 34(a);  Circuit Rule 34-4


**
 Honorable Frank J. Magill, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation